Citation Nr: 0932863	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-25 637	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976 and from January 1977 to January 1994.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  In that decision, the RO denied service 
connection for a bilateral knee disorder, a left shoulder 
disorder, a back disorder, and a hand disorder.  Jurisdiction 
has been transferred to the Pittsburgh, Pennsylvania RO.

In December 2004, the veteran did not report for a scheduled 
hearing at the Board. His request for a hearing is deemed to 
be withdrawn. 38 C.F.R. § 20.702(d) (2008).

In March and October 2005, the Board remanded the case to the 
RO for further evidentiary development. The case was 
subsequently returned to the Board.

The issues of entitlement to service connection for a left 
knee disorder, a left shoulder disorder, a back disorder, and 
a hand disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee joint cartilage damage is related to 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the only claim decided 
herein -- the claim for service connection for a right knee 
disorder -- this claim is substantiated, and there are no 
further VCAA duties in this regard.  Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).


Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records contain multiple notations 
regarding the Veteran's right knee, including a September 
1975 note of a right knee injury and right knee pain, and a 
February 1976 note containing a diagnosis of right knee 
chondromalacia.  Chondromalacia is defined as the softening 
of the articular cartilage.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 321 (28th ed. 1994).  In his written statements 
and at the February 2009 VA-authorized examination, the 
Veteran indicated that he continued to experience right knee 
pain in and after service.  In a January 2003 treatment note, 
Dr. Bobasch diagnosed cartilage damage, right knee joint.

Thus, right knee chondromalacia was noted in service, there 
is lay evidence of post-service continuity of the same 
symptomatology, and the same condition and symptom, right 
knee cartilage damage and pain, were noted in the January 
2003 private treatment note and on the February 2009 VA-
authorized examination, thus indicating a nexus between the 
present disability and the post-service symptomatology.  

As each of the elements of the alternative method of 
establishing the second and third Shedden/Caluza elements 
under 38 C.F.R. § 3.303(b) have been established, entitlement 
to service connection for a right knee disorder must be 
granted on the basis of continuity of symptomatology.  See 
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253.



ORDER

Entitlement to service connection for a right knee disorder 
is granted.



REMAND

In its October 2005 remand, the Board found that the in-
service notations of knee, left shoulder, back, and hand 
complaints and treatment, the Veteran's report of continuity 
of this symptomatology since service, and evidence of current 
disabilities of symptoms thereof, warranted an examination to 
obtain a competent opinion as to whether the Veteran has the 
claimed disabilities and, if so, whether they are related to 
service.  The Board also instructed that the examining 
physician to review the contents of the claims file and note 
such review in the examination report or in an addendum.

In February 2009, a VA-authorized examination was conducted.  
After recording his examination findings, the examiner 
diagnosed bilateral gonarthrosis and lumbar syndrome with 
osteochondrosis.  He did not express an opinion as to the 
etiology of any of these diagnosed disabilities.  In 
addition, while the findings regarding the left shoulder were 
mostly normal, the examiner indicated that the horizontal 
adduction test was positive with a pain trigger at the 
acromion-clavicular joint. Moreover, while there were 
examination findings as to the wrist, there were no findings 
as to the hand.  

Although no left shoulder or hand disability was diagnosed, 
the examiner did not specifically indicate whether or not 
there was a left shoulder or hand disability, as required in 
the Board's remand instructions.  In addition, the examiner 
indicated that his findings were based on the medical 
documents brought by the Veteran and the clinical 
examination.

In an August 2009 presentation to the Board, the Veteran's 
representative argued that a remand was required because of 
the examiner's failure to indicate that he reviewed the 
claims file, his failure to indicate the etiology of the 
disorders that he did diagnose, and his failure to render a 
diagnosis as to a left shoulder or hand disorder, or the lack 
thereof.

The Board agrees that a remand is required for a new 
examination to be preceded by review of the claims file or a 
copy thereof, if possible, and to include a clear statements 
as to whether or not the Veteran has some or all of the 
claimed disabilities and, as to whether any such diagnosed 
disability is related to service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).

Accordingly, the claims for entitlement to service connection 
for a left knee disorder, a back disorder, a left shoulder 
disorder, and a hand disorder, are REMANDED for the following 
action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his left knee and back 
disorders, and to determine whether he 
has any left shoulder disorder or a 
disorder of either hand and, if so, to 
determine the etiology of any such 
disorder or disorders.  

If possible, the claims file or a copy 
thereof should be made available to the 
examining physician for review.  The 
physician should review the contents of 
the claims file, and note such review in 
the examination report or in an addendum 
to the report.  If it is not possible to 
forward the claims folder or a copy of 
its contents to the examiner, the agency 
of original jurisdiction should document 
the reasons why it is not possible.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.

The physician should specifically 
identify any current disorder of the left 
knee, the back, the left shoulder and 
either hand.  Then, as to each identified 
disorder, the physician should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder is 
related to the symptoms noted in service, 
or otherwise related to service.

The physician should provide a rationale 
for each opinion rendered.  The examiner 
is advised that the Veteran is competent 
to report injuries and symptoms, and that 
his reports of history must be considered 
in formulating the necessary opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


